Per Curiam.
Appellant, appearing pro se, filed in the superior court an instrument entitled “Petition for Declaratory Relief as to Rights Under Contract and Statutes.” It seems to relate to a grievance concerning surety bonds required of the officers and employees of the state chartered credit union and the expulsion of members from such credit union.
. Upon motion, the trial court ordered the petition for declaratory judgment dismissed, apparently upon the ground that appellant’s petition failed to state any claim or grounds for which relief could be granted.
We have examined the entire record, heard appellant’s argument pro se and find no error in the trial court’s ruling. On appeal, we find no statement or claim of grievance upon which the court can grant relief, and, accordingly, affirm the order of dismissal. Rule of Pleading, Practice and Procedure 12(b), RCW vol. 0; 3 Orland, Wash. Prac. 305.
June 4, 1965. Petition for rehearing denied.